MATHEWS, Justice.
This case involves the question of usury. The principal contention is that the sum of $1,500, which covered attorneys’ fees, a brokerage commission and other incidental expenses in connection with a loan of $20,-000, was excessive and that the charges made were concealed usurious interest.
There was another issue of a $2,000 bonus which is not involved in this particular question.'
After answer was filed, the Chancellor found that the $1,500 was applied to actual expenses of the loan; such as, abstracting, recording fees, intangible taxes, and the balance for attorneys’ fees and brokerage fees. The lenders received none of the $1,500.
The finding of the Chancellor as set forth in the final decree, that the $1,500 charged the borrowers constituted legitimate expenses of the loan, is presumed to be correct and the burden of showing the incorrectness of such decree was upon the appellants. They have failed to meet this burdem
Affirmed.
ROBERTS, Q. J., and TERRELL and SEBRING, JJ., concur.